On Motion to Dismiss.
The opinion of the court was delivered by
McEneby, J.
The appeal in this case was made returnable on the first Monday in November, 1889. On the 5th day of November, on the application of the appellant, a delay of thirty days was granted to file the appeal. The transcript of the appeal was filed on the 9th of December, 1889, after the expiration of the thirty days extension.
No days of grace are allowed when the time is extended for bringing up the appeal. Sue. of Quinn, 37 An. 391. 1
It is therefore ordered that the appeal be dismissed.